TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00539-CV



                                         In re H. S. J.



                    ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


       Relator has filed a motion for an emergency stay and petition for writ of mandamus. See

Tex. R. App. P. 52.8, 52.10. Having reviewed the petition, motion, response, and record, we deny

the petition for writ of mandamus and motion for emergency relief.




                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: August 31, 2011